 In the Matter of ARMOUR AND COMPANY OF DELAWAREandFEDERALLOCAL UNION No. 21088 OF THE AMERICAN .FEDERATION OF LABORCase No. R-1949SUPPLEMENTAL DECISIONANDORDERNovember 27,1946On August 23, 1940,the National Labor Relations Board,hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on September 19, 1940,under the direction and supervision of the Regional Director forthe Second Region (New York City).On October 31, 1940, theBoard issued a Supplemental Decision and Direction2,Pursuantto the Supplemental Decision and Direction,the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,issuedand duly served upon the parties a Supplemental Election Report.No objections to the Supplemental Election Report have been filedby any of the parties.As to the balloting and its results,the Regional Director reportedas follows :Total number eligible to vote_____________------------------------------ __287Total number of ballots cast --------- __---------------------263,Total number of valid ballots --------------------------------Total number of votes in favor of Federal Local Union No.25621088 of the American Federation of Labor________________ 128Total number of votes in favor of United Protective Associa-tion of Armour Soap Works Employees, Inc---------------- 125Total number of votes in favor of neitherunion_____________3Total number of blank votes --------------------------------0Total number of void ballots________________________________0Total number of challenged ballots not considered valid bythe Board and therefore not opened and counted-----------7126 N. L R.B. 1046.9 27 N.L. R. B. 1193.28 N. L. R. B., No. 25.152I ARMOUR AND COMPANY OF DELAWARE153In view of the fact that none of the three preferences on the ballotreceived a majority of the ballots cast in the election and that theFederal Local Union No. 21088 of the American Federation of Laborreceived a plurality of the ballots cast, the labor organizations in-volved were advised of their right to request, within 5 days fromthe receipt of the Supplemental Election Report, that the Boarddirect a run-off election.No such request was made of the Board.The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees withinan appropriate unit.The petition of the" Federal Local Union No.21088 of the American Federation of Labor, for investigation andcertification of representatives of employees of Armour and Com-pany of Delaware, will therefore be dismissed.ORDERBy virtue of Section 9 (c) ' of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-'tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDEREDthat the petition for investigation and cer-tification of representatives of employees of Armour and Company.ofDelaware, North Bergen, New Jersey, filed by Federal LocalUnion No. 21088 of the American Federation of Labor, be, and ithereby is,-dismissed.CHAIRMAN HARRY A. MH.LIs took no part in the consideration ofthe above Supplemental Decision and Order.